          Case 1:20-cr-00122-DLC Document 33 Filed 02/23/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 20-122-BLG-DLC
                       Plaintiff,

  vs.                                             ORDER

  HUNTER QUINN BRADEN,

                       Defendant.

        United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation in this matter on February 8, 2021. (Doc. 31). Neither party

objected and therefore they are not entitled to de novo review. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

        Judge Cavan recommends that this Court accept Mr. Braden’s plea of guilty

after Mr. Braden appeared before him pursuant to Rule 11 of the Federal Rules of


                                           1
        Case 1:20-cr-00122-DLC Document 33 Filed 02/23/21 Page 2 of 2



Criminal Procedure, and entered a guilty plea to one count of prohibited person in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1), as set forth in the

Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

31), and I adopt them in full.

      Accordingly, IT IS ORDERED that Judge Cavan’s Findings and

Recommendation (Doc. 31) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Braden’s motion to change plea (Doc.

25) is GRANTED and Mr. Braden is adjudged guilty as charged in the sole count

of the Indictment.

      DATED the 23rd day of February, 2021.




                                          2
